—Order, Supreme Court, New York County (Paula Omansky, J.), entered June 11, 1999, which denied petitioner’s application to annul respondent Police Department’s denial of petitioner’s application for a pistol permit, and directed entry of judgment dismissing the petition, unanimously affirmed, without costs.
Respondent’s rejection of petitioner’s application for a pistol *264permit was rationally based upon respondent’s relatively recent rejection of petitioner’s application to become a police officer for psychological reasons, numerous summonses issued to petitioner for moving traffic violations, and information in those summonses regarding petitioner’s prior addresses that was not consistent with information he provided in the pistol permit application (Penal Law § 400.00 [1] [former (f)]). Concur— Rosenberger, J. P., Nardelli, Ellerin, Saxe and Friedman, JJ.